DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 07-15-2022.

The application has been amended as follows: 

Claim 11 should be:
A method for analyzing a gas, the method comprising:
measuring at least one value of an electrical resistance of a sensitive metal oxide- containing layer that is exposed to the gas, the measuring being performed while a temperature of the sensitive metal oxide-containing layer is a first temperature;
reducing the temperature of the sensitive metal oxide-containing layer from the first temperature to a second temperature, the temperature of the sensitive metal oxide-containing layer being maintained at the second temperature for a predetermined time period 
subsequent to the reduction, increasing the temperature of the sensitive metal oxide- containing layer to a third temperature;
measuring at least two values of the electrical resistance of the sensitive metal oxide- containing layer while the sensitive metal oxide-containing layer is at the third temperature;
and analyzing components of the gas based on a comparison of the measured at least one value of the electrical resistance at the first temperature with the at least two values of the electrical resistance at the third temperature.

Claim 16 should be:
The method of claim 11, wherein the measuring of a first value of the electrical resistance while the sensitive metal oxide-containing layer is at the third temperature takes place in a time period of between 2 milliseconds and 2 seconds after the increasing of the temperature of the sensitive metal oxide-containing layer to the third temperature.

Claim 18 should be: 
A device comprising:
a temperature controller;
a sensor; and
a processor;
wherein the device is configured to perform a method for analyzing a gas, the method comprising:
the sensor measuring at least one value of an electrical resistance of a sensitive metal oxide-containing layer that is exposed to the gas, the measuring being performed while a temperature of the sensitive metal oxide-containing layer is a first temperature;
the temperature controller reducing the temperature of the sensitive metal oxide-containing layer from the first temperature to a second temperature, the temperature of the sensitive metal oxide-containing layer being maintained by the temperature controller at the second temperature for a predetermined time period 
subsequent to the reduction, the temperature controller increasing the temperature of the sensitive metal oxide-containing layer to a third temperature;
the sensor measuring at least two values of the electrical resistance of the sensitive metal oxide-containing layer while the sensitive layer is at the third temperature; and
the processor analyzing components of the gas based on a comparison of the measured at least one value of the electrical resistance at the first temperature with the at least two values of the electrical resistance at the third temperature.


Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852